Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The following restriction/election requirement (italicized) was mailed on 02/11/2022:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-20, drawn to a system/device for watering plants, classified in Y10S 901/01.
II. Claim11-16, drawn to a method for dynamically scheduling watering of plants, classified in A01G 27/003.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process such as transmitting items from one location to another location.
Examiner notes, wherein if group I is elected by the applicant, an additional restriction requirement is required based on the additional rejection provided below. Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claim1-10, drawn to a system including a plurality of plants, a plant rack, and a robotic rack driver device and a sprinkler control component, classified in Y10S 901/01.
B. Claim17-20, drawn to a robotic rack driver device, classified in B25J 9/162. Inventions A and B are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires the additional limitations of a navigation component, and a locking mechanism. The subcombination has separate utility such as autonomously navigating an area transmitting objects from one location to another within said area.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
i.) the inventions have acquired a separate status in the art in view of their different classification;
ii.) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
iii.) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner notes that group I was elected, followed by a necessary second election made via phone conversation:
During a telephone conversation with Sarah F on 5/3/2022 a provisional election was made without traverse to prosecute the invention of group A, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This restriction is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. US 20180295783 A1 (hereinafter Alexander) in view of Nagadome et al. US 20150000191 A1 (hereinafter Nagadome), Hall et al. US 10124711 B1 (hereinafter Hall), and Matlen US 20090320363 A1 (hereinafter Matlen).

1. 	Alexander discloses A system for watering plants ([0137] “In another example, the system can… reallocate resources to these plants (e.g., ... more frequent water and nutrient replenishing…)”) on a maneuverable rack ([0028] “The system includes a set of modules configured to house a group of plants…” Examiner notes that the modules (i.e. racks) disclosed by Alexander are maneuverable because they can be delivered to different locations: [0011] “…dispatching the mover to autonomously deliver the first module to a transfer station…”), the system comprising:
a plurality of plants associated with a plant rack ([0028] “The system includes a set of modules configured to house a group of plants…”) in a live plant center ([0027] “…the method S100 can be implemented in a greenhouse or other facility in conjunction with growing any other type of plant…”), the plant rack comprising:
a set of wheels connected to an underside of a shelf member (Fig. 4 and Fig. 2 illustrate four wheels connected to the underside of the module (i.e. shelf member). Examiner has annotated the drawings below to highlight the wheels.);

    PNG
    media_image1.png
    274
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    541
    media_image2.png
    Greyscale

an attachment point associated with a portion of the shelf member (Fig. 4 illustrates four attachment points associated with the module (i.e. shelf member) Examiner has annotated the drawing below to highlight the attachment points.)

    PNG
    media_image3.png
    297
    633
    media_image3.png
    Greyscale

a robotic rack-driver device for moving the plant rack ([0049] “As described above and shown in FIGS. 2 and 4, the mover defines a vehicle that autonomously: navigates throughout the facility; … delivers modules to the transfer station for transfer of plants into and out of these modules; and returns these modules to their assigned locations throughout the facility, such as responsive to commands issued by the computer system.”) […], the robotic rack-driver device comprising:
an attachment mechanism removably connects to the attachment point on the plant rack (Fig. 4 illustrates an attachment mechanism that removably connects to the attachment points on the module (i.e. plant rack). Examiner has annotated the drawing below to highlight the mechanism.)

    PNG
    media_image4.png
    274
    628
    media_image4.png
    Greyscale

drive the plant rack along a route from an assigned location of the plant rack ([0049] “As described above and shown in FIGS. 2 and 4, the mover defines a vehicle that autonomously… delivers modules to the transfer station for transfer of plants into and out of these modules; returns these modules to their assigned locations throughout the facility…” Examiner notes that this citation establishes assigned locations for the modules (i.e. plant racks) and delivering them to a transfer station (i.e. along a route from the assigned location).) 
a control device ([0163] “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.”) comprising at least one processor ([0163] “The computer-executable component can be a processor…”) communicatively coupled to a memory ([0163] “The computer-readable medium can be stored on any suitable computer readable media such as …flash memory…”);
an analysis component ([0125] “In one implementation shown in FIG. 2, the system implements structured data analysis…”), implemented on the at least one processor ([0163] “The computer-executable component can be a processor…”), identifies a current state of at least one plant on the plant rack ([0125] “…cluster analysis, and/or other statistical analysis and machine learning techniques to quantify correlation between various input parameters and: plant size; plant weight; plant shape; plant color; flavor profile; nutrient composition; and/or visual appeal; etc. for plants grown in the facility.”) based on a result of an analysis of sensor data generated by at least one sensor device associated with the plant rack ([0022] “The fixed sensor suite is connected to the computer system and is configured to regularly collect optical data (e.g., overhead digital photographic images) of multiple modules—each containing multiple plants—and to collect ambient sensor data from over these modules…”) and real-time context data associated with the live plant center ([0011] “…accessing a series of global ambient data recorded by a suite of fixed sensors…”);
Alexander does not explicitly teach the following elements:
[moving a plant rack to] a watering zone associated with a frame-mounted sprinkler device
a plant maintenance component, implemented on the at least one processor, generates a set of maintenance instructions for watering the plurality of plants on the plant rack
a set of sensor devices on the frame-mounted sprinkler device detects a presence of the plant rack within the watering zone
a motor providing drive power to at least one wheel on the robotic rack-driver device 
a sprinkler control component on the frame-mounted sprinkler device triggers release of a quantity of water onto the plant rack via a set of sprinklers for a predetermined watering duration specified in the set of maintenance instructions
Examiner notes that Alexander does disclose a mover (i.e. a rack driving device) for moving a module (i.e. a plant rack) as discussed above, but does not explicitly disclose using the mover to move a module to a watering zone associated with a frame-mounted sprinkler device. However, Nagadome discloses a watering zone ([0042] “…the monitoring area 302 also works as a cultivating area for watering and fertilizing the plants.”) associated with a frame-mounted sprinkler device ([0064] “…the cultivating unit 104 includes the following: an irrigating system 141 for watering and fertilizing (see FIG. 2)…”). Examiner also notes that Nagadome discloses moving a plant to the cultivation area ([0043] “The growth conveyor 102, located in the growing area 301, is capable of carrying and horizontally moving the containers 200.” [0046] “The work conveyor 103 is connected with an end of each of the multiple growth conveyors 102. It is noted that the cultivating unit 104 waters the plants above the work conveyor 103.”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the mover as disclosed by Alexander by adding the cultivating unit as disclosed by Nagadome in order to automate the watering of plants with the mover device, increasing maneuverability and requiring only one stationary sprinkling device.
Nagadome also discloses a plant maintenance component, implemented on the at least one processor, generates a set of maintenance instructions for watering the plurality of plants on the plant rack ([0072] “…the control unit 105 causes the cultivating unit 104 to carry out cultivation such as irrigation.”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Alexander by adding the control unit as disclosed by Nagadome in order to automate plant maintenance tasks such as irrigation.
Nagadome also discloses a set of sensor devices on the frame-mounted sprinkler device detects a presence of the plant rack within the watering zone ([0078] “…monitor the plants in all the containers 200 using at least one imaging unit 142 in the monitoring area 302.” Examiner notes that monitoring area also a cultivation area for watering plants, and therefore the imaging unit detects the presence of a container within the watering zone: [0042] “…the monitoring area 302 also works as a cultivating area for watering and fertilizing the plants.” Examiner also notes that Fig. 2 shows imaging unit 142 is on cultivating unit 104. Finally, examiner notes that there are at least two other sensors on cultivation unit 104: [0064] “…an information obtaining unit 143 for reading an identification information item provided to each of the containers 200 to identify the container 200; and a weight scale 145 for weighing the containers 200.”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Alexander by adding the set of sensors as disclosed by Nagadome in order to automatically monitor the plants.
Examiner notes that Alexander does disclose driving the plant rack along a route from an assigned location of the plant rack as discussed above, and modified Alexander discloses doing so to the watering zone as discussed above. Alexander merely lacks an explicit recitation of doing so with a motor. However, Hall discloses a motor providing drive power to at least one wheel on the robotic rack-driver device ((column 2, lines 5-9) “…a movement system (1030) comprising an engine or motor (1031)… a transmission (1033) comprising at least one of… at least one wheel (1034)…”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Alexander by adding the motor as disclosed by Hall in order to power the wheels.
Additionally, Matlen discloses a sprinkler control component on the frame-mounted sprinkler device triggers release of a quantity of water onto the plant rack via a set of sprinklers for a predetermined watering duration specified in the set of maintenance instructions
 ([0100] “The apparatus advantageously utilizes an electronic control system as described above to provide desired periods of watering”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Alexander by adding the control system as disclosed by Matlen in order to provide desired period of watering.

2.	Modified Alexander already includes The system of claim 1 as discussed above. 
Alexander further discloses a set of navigational instructions generated by a navigational component ([0022] “The mover is connected to the computer system and configured: to navigate to single modules throughout the facility…”), the set of navigational instructions comprising
Examiner notes that, as discussed above, modified Alexander discloses releasing a quantity of water onto a plant rack via a set of sprinklers associated with a frame-mounted sprinkler, but lacks an explicit recitation of doing so while a degree of rotation is executed.
However, Matlen discloses at least one degree of rotation for turning the plant rack ([0054] “The rotating assembly provides for the rotation of the planter support and any installed planter which may contain a plant or plants therein.” [0039] “The on-board controller may be used to … control operations for watering and rotating.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to further modify the system of modified Alexander by adding the rotating assembly as disclosed by Matlen in order to support more even growth of the plant (Malten discloses: [abstract] “The apparatuses rotate the plant to grow uniformly…”) and to provide a more even spread of water.

3. 	Modified Alexander already includes The system of claim 1 as discussed above. 
Alexander further discloses a plurality of data sources providing the real-time context data associated with the live plant center ([0011] “…accessing a series of global ambient data recorded by a suite of fixed sensors…”), the plurality of data sources comprising
at least one of a news feed,
a weather feed ([0013] “…a suite of integrated mobile sensors—such as … wind speed… sensors…”),
and a shipping and receiving database.
 
4. 	Modified Alexander already includes The system of claim 1, as discussed above.
Alexander further discloses an analysis component, implemented on a cloud server ([0019] “As shown in FIGS. 1, 4, and 5, the method S100 can be executed by a system, such as including: a local or remote computer system (e.g., a remote server)…”), the analysis component analyzing the real-time context data associated with the live plant center ([0011] “…accessing a series of global ambient data recorded by a suite of fixed sensors…”), the sensor data generated by the set of sensor devices within the live plant center ([0011] “…a suite of fixed sensors…”) and historical plant watering data associated with the plurality of plants using a set of per-plant maintenance rules ([0047] “The system can thus form a dense historical record of low-resolution plant characteristics and low-resolution ambient conditions around a plant for each plant grown in the facility and store these dense historical records in corresponding plant-specific plant records.” Examiner notes that the data recorded includes watering data: [0021] mobile sensors within the facility can collect… plant specific ambient data, water quality data…” Examiner notes that water quality data is interpreted to be watering data under broadest reasonable interpretation.);
and the analysis component generates a status update for at least one plant in the plurality of plants on the plant rack based on a result of the analysis ([0038] “The system can then: label “green” pixels within a known “healthy” green color range as representing healthy plant matter; label “green” pixels within a known “sub-healthy” green color range as representing unhealthy plant matter…”), the status update comprising
at least one of a descriptor associated with a condition of the at least one plant ([0038] “The system can then: label “green” pixels within a known “healthy” green color range as representing healthy plant matter; label “green” pixels within a known “sub-healthy” green color range as representing unhealthy plant matter…”), 
an appearance of the at least one plant ([0038] “The system can then: label “green” pixels within a known “healthy” green color range as representing healthy plant matter; label “green” pixels within a known “sub-healthy” green color range as representing unhealthy plant matter…”)
and a current location of the at least one plant ([0011] “…writing global ambient data to plant records associated with plants occupying a group of modules within the grow area based on known locations of modules within the grow area and known locations of plants within the group of modules…”).
 
6. 	Modified Alexander already includes The system of claim 1, as discussed above.
Alexander further discloses an analysis component, implemented on a cloud server ([0019] “As shown in FIGS. 1, 4, and 5, the method S100 can be executed by a system, such as including: a local or remote computer system (e.g., a remote server)…”), analyzes the real-time context data associated with the live plant center ([0011] “…accessing a series of global ambient data recorded by a suite of fixed sensors…”), the sensor data generated by the set of sensor devices within the live plant center ([0011] “…a suite of fixed sensors…”) and historical plant data associated with the plurality of plants using a set of per-plant maintenance rules ([0047] “The system can thus form a dense historical record of low-resolution plant characteristics and low-resolution ambient conditions around a plant for each plant grown in the facility and store these dense historical records in corresponding plant-specific plant records.”);
and the analysis component generates disposition instructions for at least one plant in the plurality of plants based on a result of the analysis, the disposition instructions comprising
at least one of an instruction to markdown the at least one plant and an instruction to move the at least one plant to a different location. ([0025] “…can remove plants from the second and third modules of the finishing type (e.g., for manual or automated processing, such as removal of roots) and/or place plants from the second and third modules into packages (e.g., boxes, pallets) for distribution from the facility.”)
 
7. 	Modified Alexander already includes The system of claim 1, as discussed above.
Alexander further discloses wherein the set of sensor devices comprises at least one of a set of temperature sensors ([0013] “…a suite of integrated mobile sensors—such as … temperature… sensors…”),
a set of hygrometers ([0013] “…a suite of integrated mobile sensors—such as … humidity… sensors…”),
a set of pressure sensors ([0085] In one implementation, shown in FIG. 3, the robotic manipulator includes a set of (e.g., three) strain gauges arranged across three perpendicular axes at a junction between the end effector and an adjacent arm segment),
a set of weight sensors ([0085] In one implementation, shown in FIG. 3, the robotic manipulator includes a set of (e.g., three) strain gauges arranged across three perpendicular axes at a junction between the end effector and an adjacent arm segment …the robotic manipulator can again sample the set of strain gauges and calculate a weight of the plant based on differences between new strain values…”)
a set of motion sensors ([0090] “In another implementation, the system can implement computer vision techniques to detect pests affecting a plant shown in an image. …implement object tracking techniques to track motion…”),
a set of image capture devices ([0013] “…a suite of integrated mobile sensors—such as a mobile camera…”)
and a set of scanner devices ([0067] “In another example, the system scans the module-level image for dark, discolored leaf regions”).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Nagadome, Hall, Matlen, and Soltani US 20170042101 A1 (hereinafter Soltani).

5. 	Modified Alexander already includes The system of claim 1, as discussed above.
Alexander further discloses an analysis component, implemented on a cloud server ([0019] “As shown in FIGS. 1, 4, and 5, the method S100 can be executed by a system, such as including: a local or remote computer system (e.g., a remote server)…”), analyzing the real-time context data associated with the live plant center ([0011] “…accessing a series of global ambient data recorded by a suite of fixed sensors…”), the sensor data generated by the set of sensor devices within the live plant center ([0011] “…a suite of fixed sensors…”) and historical plant data associated with the plurality of plants using a set of per-plant maintenance rules ([0047] “The system can thus form a dense historical record of low-resolution plant characteristics and low-resolution ambient conditions around a plant for each plant grown in the facility and store these dense historical records in corresponding plant-specific plant records.”);
Examiner notes that Alexander does disclose updating a set of instructions based on analysis, as discussed above. Alexander only lacks a recitation of including the following elements in the set of instructions However, Soltani does disclose the updated set of watering instructions including
a date for a next watering of the plurality of plants on the plant rack ([0014] “A further object of this invention is to provide an automatic houseplant watering device which allows the user to easily adjust the number of irrigations per day.”),
a time for the next watering ([0013] “Another object of this invention is to provide an automatic houseplant watering device which enables the user to easily adjust the time of irrigation.”),
a duration of the next watering ([0012] “A further object of this invention is to provide an automatic houseplant watering device which allows the user to easily adjust the duration of irrigation.”)
and a quantity of additives to be added to the quantity of water during the watering of the plant rack. ([0011] “Another object of the present invention is to provide an automatic houseplant watering device which enables the user to easily adjust the rate of water or nutrient solution flow from the device to the planter.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to further modify the system of modified Alexander by adding the instructions as disclosed by Soltani in order to better control water and additive flow.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Nagadome, Hall, Matlen, and Munoz US 11172779 B1 (hereinafter Munoz).

8. 	Modified Alexander already includes The system of claim 1, as discussed above.
Examiner notes that Alexander does disclose a controller component, implemented on the at least one processor, wherein the controller component returns the plant rack to the assigned location of the plant rack, as discussed above and repeated here for convenience: ([0049] “As described above and shown in FIGS. 2 and 4, the mover defines a vehicle that autonomously… delivers modules to the transfer station for transfer of plants into and out of these modules; returns these modules to their assigned locations throughout the facility…” Examiner also notes that Alexander discloses that the module is returned after the completion of a task: ([0024] “…transfer plants from the seeding tray into the first module before the mover returns the first module to an assigned grow area…”) Therefore, modified Alexander only lacks a recitation of detecting an absence of water. However, Munoz discloses at least one sensor device […] detects an absence of water released from the frame-mounted sprinkler device indicating completion of the duration for watering specified in the set of maintenance instructions. ((column 10, lines 56-58) “In the example of second water-level sensor 107a, lack of water contact with maximum contact pair 131 would be interpreted by controller…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to further modify the system of modified Alexander by adding the water absence detection as disclosed by Munoz in order to more reliably and intelligently test when watering is complete.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Nagadome, Hall, Matlen, and Csoke US 20090056219 A1 (hereinafter Csoke).

9. 	Modified Alexander already includes The system of claim 1, as discussed above.
Alexander further discloses wherein the plant rack further comprises: a set of shelves for displaying at least one plant on each shelf in the set of shelves, ([0011] “…set of plants, occupying the first module…” Examiner notes that a “set of shelves” can contain a single shelf under broadest reasonable interpretation. Alexander discloses a module, which has a horizontal surface (see Fig. 2 and Fig. 3) for containing unobscured (i.e. displaying) plants.)
Alexander does not explicitly disclose the following elements. However, Csoke does disclose and a set of water absorbent mats associated with the set of shelves,
wherein at least one water absorbent mat is placed on at least one shelf in the set of shelves. ([0007] “The upper surface of the shelf is provided with an absorbent pad.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to further modify the system of modified Alexander by adding the absorbent pads as disclosed by Csoke in order to absorb excess water from watering the plants.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Nagadome, Hall, Matlen, and Sheaffer US 6068773 A (hereinafter Sheaffer).

10. 	Modified Alexander already includes The system of claim 1, as discussed above.
Alexander further discloses a set of drains associated with the frame-mounted sprinkler device to reclaim water draining off the plant rack ([0029] “…a carriage or frame supporting the set of hydroponic trays at an angle, such as declining 5° from horizontal; a reservoir fluidly coupled to the set of hydroponic trays and configured to collect water flowing out of the hydroponic trays…”);
a water reclamation receptacle for storing reclaimed water captured by the set of drains ([0029] “…a reservoir fluidly coupled to the set of hydroponic trays and configured to collect water flowing out of the hydroponic trays…”);
Examiner notes that Alexander does disclose re-using reclaimed water to water plants on a plant rack via a frame-mounted sprinkler as discussed above. Alexander only lacks a recitation of using a filter while doing so. However, Sheaffer does disclose a set of filters […] wherein the set of filters remove particulate matter from the reclaimed water in the water reclamation receptacle ((column 7, lines 33-34) A grate or filter is fitted to an inlet end of the reclaimed water withdrawal pipe 30.” 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to further modify the system of modified Alexander by adding the filter as disclosed by Sheaffer in order to irrigate and fertilize the plants simultaneously (column 7, lines 48-49) “One beneficial use of the reclaimed water is the combined irrigation and fertilization of plants…”) as well as to avoid clogging pipes with particulate matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664